Title: To John Adams from François Adriaan Van der Kemp, 24 February 1817
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 24 Febr. 1817.


What a gratification again have you bestowed upon me in your Letter of Febr. 7th. not never to mentioning the cadeau of which I disposed directly with the next mail, as you intended—and which Shall I doubt not, be highly acceptable to Monticello’s Philosopher.
It Seems—I see you in all your grandeur in your Superb castle—and yet the most admirable part was its owner—I Should Saÿ so, as once the Doge of Genoa Said in the Same neighbourhood, but will not tell you So—as I am your friend and can not flatter—but this I dare Saÿ—without fearing a frown—you were at Auteuil the Same New England Republican Statesman—as at the Hage. It is not a Splendid palace—a brilliant equipage—or Sumptuous apparel on a birthdaÿ which are the characteristic of a crouching courtier—but baseness of heart and an unprincipled conduct—a Fabritius may remain, Fabritius in the Palace of Circe. I will not Say—I dare not—that I Should resist and conquer the temptation but I hope—the strenght of my Conquerors might palliate Some what my feeble resistance—and too ready Submission.
I Should have been delighted—in roving through its avenues—and examining its gardens—and gazing on its belles vues—and admiring its Superb apartments—but—although I even had been priviledged to take a peep in the remotest Boudoir—yet I am confident I Should not have enjoy’d upon the whole as much exquisite pleasure—as fell to my Share in 1813 at Quincy—I Should not have been free—I Should have been fettered by odious ceremonies—and prevented—to approach you and your Lady, and listen to your conversations by a crowd of giddy—hopping—flattering petits–maitres—paying their court to L’Embassadeur des Etats unis D’Amérique. Once more in my life—before I close my eyes—I hope I Shall be blessed with the Same Share of happiness—and—as it was then unexpected—So I continue to live in hope of it.
You have not disappointed me—I guessed Zeti were Boudoirs—as I wrote in fronti Libri—“Lino nova architectura mubasse  videtur Les Boudoirs” but I could not recollect the word—although—I was not uninformed of the Diætæ and their Diætorii—my frend Adams must know it and will Explain it. I Sincerly thank you for it So too for the passage of Plinÿ—whose Letters I do not possess—neither can I obtain them here.
I was not entirely a Stranger to the modern abuse of these apartments in France—and should conjecture—that the Romans—in that corrupt age—were Scarce more Scrupulous.
I had my knowledge from a curious Italian treatise of Du Cheul di bagni et essercitio antichi 1559—I Shall copy the passage
I Zeti, come Si vedrà per Plinio giovane, che li ha havuti tra le cose piu care, erano luoghi edificati nelle case per ricreamento dal l’animo, e piacere del corpo, onde L’uno era quadro, l’altro di Sei angoli, e l’altro d’otto: di sorte che il sole vi percoteva temperamente dalla matina alla Sera, quantun que i Romani per causa pel troppo calore facessino mettere finestre doppie verso mezo giorno, lequali levavano poi che il sole cominciava a calore. In cosi fatto modo il luogo bene edificato era ornatissimo, chiaro, e pieno di benissimo odori, come una stanza divina, e quivi segretamente pigliavano i Romani tutti i loro diletti: come in luochi secreti e separati dal rumore della casa, e accompagnati da piacevoli e grazisi giardini, portici, e logie per ispassegiare. L’entrata di questi tali luochi non era permessa se non a gran signori, o il padrone medisimo della casa, accompagnato della sua Donna—o da suoi amici—Gentil huomini dotti per ragionare delle Lettere—del la pittura, architettura, e altri arte excellenti—e cosi i Romani si godevano la felicità di questo mondo. 
The month. Rep—which you Sent—and their Sollicitations for information induced me to examine once more the Subject of witch–craft—Sorcory &—and to wade thro the clumsy and voluminous work of B. Becker. I regret that H. Farmer did not See it—if all the exuberances of this learned and ingenious work were lopped of—So that it was reduced from a high Quarto to a modest Oct. it would yet be read and Sold—He actually Succeeded in divesting the Devil of all his power—not leaving him existence—but he maintained the damnable heresy of free enquiry—he was a zealous cartesian—for all this—a Deist—a Naturalist—an Atheist—I think He was a man of Superior worth and talents. I must prepare a Short Extract of the Contents of his works for the British press—The Devil’s empire is here yet too well established—to hazard the undertaking. I wish—you could by one of your amanuenses give me a compass view—of the argts of Everard Home Philos. Trans. 1799 part. 2 “that the mamma are formed in the foetus, before the Sex is determined.
And none having endeavoured once more ut sto veni cum Domino suo Priore facior officium saliter, qualiter et Sinam aquam Dei currere Super livram Dei You, I know—will remain—as long as you breathe—notwithstanding my blunders—the obliging frend and Patron of


Fr Adr. vanderkemp.


P.S. Did any of your Clergy look into Basanistes without Shuddering? I have So perused a dissert: of a Prof: in Divinity—de lana caprina “if a man, after a wife’s death may marrÿ her Sister”—I expected arguments—which might convince—I did Search for these but—oleum et operam perdidi—!

